[HAWKER LOGO / ENERSYS S.A. LETTERHEAD]

 

 

 



April 13, 2005

 

Mr. Raymond R. Kubis
2135 Lincoln Lake
Coal City IL 60416


Dear Ray:

With reference to the Managing Directorship Agreement dated January 8, 2002, (as
amended the "Directorship Agreement"), between you and EnerSys S.A. (formerly
known as Hawker Belgium S.A., and referred to herein as the "Company"), pursuant
to which you are currently serving as Managing Director of the Company, we
confirm that effective as of April 1, 2005 your annual fixed gross emolument
provided for in Subsection 2.1 of the Directorship Agreement has been increased
to 306,000 EUR (payable in twelve monthly installments of 25,500 EUR each).
Subsection 2.1 of the Directorship Agreement is hereby amended to reflect such
increase.

Except as expressly set forth herein, the Directorship Agreement shall remain in
full force and effect.



EnerSys S.A.


By:

/s/ Nadine de Smet

Nadine de Smet
Managing Director



 



Agreed to and accepted:



/s/ Raymond R. Kubis


Raymond R. Kubis


